DETAILED ACTION
This is the initial Office action for application SN 17/508,308 having an effective date of 22 October 2021 and a provisional priority date of 30 October 2020.  A preliminary amendment was filed on 22 October 2021.  Claims 1-11 and 13-20 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al (US 11,168,281) in combination with Rossi et al (US 4,957,650).
Matsuda et al [“Matsuda”] disclose a lubricating oil composition for an internal combustion engine comprising at least one mineral base oil, synthetic base oil, or combinations thereof, and, as additives, (A) a calcium-containing metallic detergent, (B) a magnesium-containing metallic detergent, and (C) a viscosity index improver in an amount of less than 1 mass % on the basis of the total mass of the composition.  COL.2, L45-61.
In one embodiment, Matsuda teaches that component (C) comprises (C1) a poly(meth)acrylate viscosity index improver in an amount of no less than 95 mass % on the basis of the total mass of the component (C), the component (C1) having a weight average molecular weight of no less than 100,000.  COL.2, L62-67.  Matsuda teaches that the poly(meth)acrylate viscosity index improver may be prepared with monomers containing a linear or branched chain C1-18 hydrocarbon group.  See R4 in Formula (3) in COL.11.
In other embodiments of the invention, Matsuda teaches that component (C) may further include a styrene-maleic anhydride/ester copolymer.  COL.10, L65-66.  Although Matsuda does not specifically set forth the styrene-maleic anhydride/ester copolymer, Rossi et al [“Rossi”] is added to teach that such copolymers are conventional in lubricating oil compositions. 
Rossi teaches lubricating oil compositons comprising a major amount of mineral oil and a minor amount of components (A) and (B) effective to improve the low temperature properties of the composition.  Component (A) comprises at least one selected from (i) a poly(meth)acrylate, and (ii) an esterified polymeric product derived from the reaction of (a) styrene and (b) a carboxyl containing monomer anhydride represented by formula (II).  COL.4, L9-48.  The polymeric product may be esterified with at least one aliphatic monohydric alcohol containing from about 1 to 24 carbon atoms.  Rossi teaches that the number average molecular weight of the esterified polymeric product derived from the reaction of styrene and anhydride ranges from 25,000 to about 70,000.   
Thus at the time the invention was made it would have been obvious to have used the esterified polymer product disclosed in Rossi, in the lubricant composition disclosed in Matsuda if so desired, since Matsuda allows for a styrene-maleic anhydride/ester viscosity index improver in the composition.  The examiner is of the position that Matsuda in combination with Rossi meets the limitations of the claimed lubricating composition.  The claim language “low-temperature stable lubricating composition exhibiting pumpability” carries no patentable weight in the lubricating composition.  

Claim Rejections - 35 USC § 103
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Shimodate et al (US 2021/0189284) in combination with Rossi et al (US 4,957,650).
Shimodate et al [“Shimodate”] discloses a lubricating oil composition for an internal combustion engine comprising a lubricating base oil, and as additives, (A) a magnesium-containing detergent, (B) a zinc dialkyldithiophosphate.  The composition may further contain (C) a dispersant such as a borated succinimide, (D) a molybdenum-containing friction modifier, and (E) a viscosity index improver.  Shimodate teaches that examples of suitable viscosity index improvers include polymethacrylate, a styrene/maleic anhydride ester copolymer, and others [0099].  Shimodate discloses that the content of the viscosity index improver in the total mass weight of the composition is preferably 1.0 weight % or less [0100].  Although Shimodate does not specifically set forth the styrene-maleic anhydride/ester copolymer, Rossi et al [“Rossi”] is added to teach that such copolymers are conventional in lubricating oil compositions. 
Rossi teaches lubricating oil compositons comprising a major amount of mineral oil and a minor amount of components (A) and (B) effective to improve the low temperature properties of the composition.  Component (A) comprises at least one selected from (i) a poly(meth)acrylate and (ii) an esterified polymeric product derived from the reaction of (a) styrene and (b) a carboxyl containing monomer anhydride represented by formula (II).  COL.4, L9-48.  The polymeric product may be esterified with at least one aliphatic monohydric alcohol containing from about 1 to 24 carbon atoms.  Rossi teaches that the number average molecular weight ranges from 25,000 to about 70,000.   
 Thus at the time the invention was made it would have been obvious to have used the esterified polymer product disclosed in Rossi, in the lubricant composition disclosed in Shimodate if so desired.  The examiner is of the position that Shimodate in combination with Rossi meets the limitations of the claimed lubricating composition.  The claim language “low-temperature stable lubricating composition exhibiting pumpability” carries no patentable weight in the composition.  

Claim Rejections - 35 USC § 103
Claims 1-11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Souchik et al (US 2016/0348026) in combination with Rossi et al (US 4,957,650).
Souchik et al [“Souchik”] disclose additive compositions which may be used to improve the low-temperature pumpability of aged lubricating oil, particularly diesel engine oil aged in the presence of biodiesel.  
Souchik discloses that a first aspect of the invention relates to a composition for use as a lubricating oil additive comprising two alkyl (meth)acrylate copolymers characterized in that the composition comprises 15 to 90% by weight of a first copolymer, and 10 to 85% by weight of a second copolymer [0009].  Souchik teaches that the meth(acrylate) monomers contain alkyl groups of C1-24 carbon atoms [0009].  Souchik teaches that preferably the additive composition is contained in a lubricating base oil in an amount of 0.03 to 3% by weight [0044].  Souchik teaches that the lubricating oil composition further comprises 0.1 to 25% by weight of auxiliary additives selected from viscosity index improvers, antiwear agents, antioxidants, dispersants, detergents, friction modifiers, and others [0048].  
Although Shouchik does not specifically set forth viscosity index improvers such as a styrene-maleic anhydride/ester copolymer, Rossi et al [“Rossi”] is added to teach that such copolymers are conventional in lubricating oil compositions. 
Rossi teaches lubricating oil compositons comprising a major amount of mineral oil and a minor amount of components (A) and (B) effective to improve the low temperature properties of the composition.  Component (A) comprises at least one selected from (i) a poly(meth)acrylate and (ii) an esterified polymeric product derived from the reaction of (a) styrene and (b) a carboxyl containing monomer anhydride represented by formula (II).  COL.4, L9-48.  The polymeric product may be esterified with at least one aliphatic monohydric alcohol containing from about 1 to 24 carbon atoms.  Rossi teaches that the number average molecular weight ranges from 25,000 to about 70,000.   
Thus at the time the invention was made it would have been obvious to have used the esterified polymer product disclosed in Rossi as a viscosity index improver, in the lubricant composition disclosed in Shouchik, if the known imparted properties were so desired.  The examiner is of the position that Shouchik in combination with Rossi meets the limitations of the claimed lubricating composition, and the claimed method for maintaining a pumpable viscosity of a lubricating composition.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN M MCAVOY whose telephone number is (571)272-1451. The examiner can normally be reached Monday-Friday 9:30am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on (571) 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




						/ELLEN M MCAVOY/                                                                        Primary Examiner, Art Unit 1771                                                                                                                                
EMcAvoy
May 31, 2022